Exhibit 10(m)11 ALLETE 2008 Form 10-K ANNEX B TO ALLETE EXECUTIVE LONG TERM INCENTIVE COMPENSATION PLAN PERFORMANCE SHARE GRANT Effective [Eligible Executive Employees] Financial Measure: Total Shareholder Return (TSR) computed over the three-year period. Performance Share Award: If ALLETE’s TSR ranking is 4th or higher among a peer group of 27 companies (superior performance), 200% of the Performance Share Grant will be earned.If ALLETE’s TSR performance ranks 14th among the peer group (target performance), 100% of the Grant will be earned.If ALLETE’s TSR performance ranks 19th (threshold performance), 50% of the Grant will be earned.If TSR performance is below threshold, no Performance Shares will be earned.Straight-line interpolation will be used to determine earned awards based on the TSR ranking between threshold, target and superior. TSR Rank Perf. Level Payout % 1 200% 2 200% 3 200% 4 Superior 200% 5 190% 6 180% 7 170% 8 160% 9 150% 10 140% 11 130% 12 120% 13 110% 14 Target 100% 15 90% 16 80% 17 70% 18 60% 19 Threshold 50% 20 0% 21 0% 22 0% 23 0% 24 0% 25 0% 26 0% 27 0% 28 0%
